OPINION OF THE COURT
A proceeding having been instituted under the provisions of chapter 36, Laws of 1909 (Code of 1915, §§ 3955-3983), for the removal of a county commissioner of San Miguel county, citation was served, in the absence of the accused, by delivering a copy to a person over fifteen years of age residing at the usual place of abode of the accused. A motion to quash this service was overruled by the district judge. Whereupon application was made to this court for a writ of prohibition against further proceedings.
The sufficiency of the service being the only question involved, and the matter having been fully argued by counsel for both parties, and the court being of opinion that such service is authorized by Code 1915, § 4532, the application is denied.
It is so ordered.